PER CURIAM.
We cannot conclude that the trial court abused its discretion in entering the Order Regarding Temporary Relief from which this appeal is taken. However, our affirmance of such order recognizes its temporary nature and is not to be taken as an indication that the relief granted therein to the appellant-wife would be appropriate on a final disposition of this matter. We remind the trial court that, at the final hearing, which, we hope, will occur without undue delay, the husband’s assets as well as income are to be taken into account in fixing his obligations to pay alimony and child support. See Wright v. Wright, 507 So.2d 655 (Fla. 3d DCA 1987).
Affirmed.